Citation Nr: 0724121	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-24 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
Crohn's disease.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from May 2000 to August 
2000 and from March 2002 to September 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted service connection for 
Crohn's disease and assigned an initial evaluation of 30 
percent.  This appeal involves the disability rating 
assigned.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

A travel Board hearing was held in March 2007 before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.  

In March 2007, the veteran raised a new claim of entitlement 
to service connection for scars caused by multiple surgeries 
for Crohn's disease.  This matter is referred to the RO for 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board believes that a remand is necessary in this case in 
order to obtain a complete evidentiary record upon which to 
make a fully informed decision regarding the current severity 
of the veteran's service-connected Crohn's disease.  A review 
of the medical history indicates that the veteran had 
experienced symptoms of bowel pain and weight loss for 
several months while he was in service.  Crohn's disease was 
diagnosed in 2003.  In February 2003, the veteran underwent 
partial small bowel resection and repair of several fistulas.  
Thereafter, he underwent 4 procedures in June 2005 including 
additional small bowel resection and a resection of part of 
the colon.  

The veteran was examined in January 2006 at which time it was 
noted that he had experienced flare-ups of Crohn's disease in 
October and December 2005 for which he was hospitalized and, 
as a result, put on multiple medications including Imuran, 
Mesalamine and Flagyl.  His weight at that time was 205 
pounds which was noted to be higher than usual possibly due 
to taking Prednisone.  It was reported that the veteran was 
looking for a job but that he had been in the hospital 
several times since service and had been ill the rest of the 
time, and so this was not an easy task.

Following the examination, the RO granted service-connection 
in a January 2006 rating decision for Crohn's disease for 
which a 30 percent initial evaluation was assigned under 38 
C.F.R. § 4.114, Diagnostic Code 7323, used for the evaluation 
of ulcerative colitis.  Under that code, a 30 percent 
disability rating contemplates moderately severe impairment, 
with frequent exacerbations.  A 60 percent disability rating 
contemplates severe impairment, with numerous attacks yearly 
and with malnutrition, with health only fair during 
remissions.  A 100 percent rating is warranted for pronounced 
impairment, resulting in marked malnutrition, anemia, and 
general debility, or with serious complications such as liver 
abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.  The RO 
denied an evaluation in excess of 60 percent, explaining that 
the evidence was not indicative of numerous attacks yearly 
with malnutrition and only fair health during remissions 

Subsequent VA records reveal that the veteran was treated for 
flare-ups in February (treated with steroids) and April 2006, 
at which time he had abdominal pain consistent with partial 
obstruction.  He was seen in May 2006 for ileocolic recurrent 
Crohn's disease, and the possibility of surgical intervention 
was discussed.  When seen in November 2006, it was reported 
that during the past 6 months the veteran had experienced 4 
to 5 episodes of obstructive symptoms, manifested by severe 
abdominal pain and an inability to pass stools.  An entry 
dated in February 2007 documents that the veteran had 
recently experienced another such episode.  

In a statement from the veteran dated in July 2006, he 
indicated that his Crohn's disease had worsened and was more 
severe than the 30 percent evaluation reflected.  He 
mentioned that he had been hospitalized 4 to 5 times during 
the past year and that his health during remissions was fair 
at best.  He also reported that he was taking nutritional 
supplements ordered by his doctor to offset malnutrition and 
was taking iron for anemia.  

In hearing testimony provided in March 2007, the veteran 
mentioned that he intended to submit his employment time 
cards to show how his service-connected Crohn's disease was 
effecting his employment.  However, it does not appear that 
those records were ever forwarded for the file.  The veteran 
indicated that he had had blood work done by VA in 2007 and 
indicated that he had had some blood work done and/or 
treatment provided at Queen of Peace Hospital in Minnesota.

The Board believes that the record as it currently stands 
raises questions with respect to the current severity of the 
veteran's Crohn's disease and suggests that the record is not 
entirely complete.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
as pertains to the claim for an increased 
rating for Crohn's disease.  The RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2006); and the 
Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) are 
fully met.

2.  VA medical records, dated from 
January 2007 to the present, which 
pertain to treatment for the veteran's 
Crohn's disease should be obtained for 
the record, including any blood testing 
undertaken.

3.  The RO is requested to contact the 
veteran and ask him to provide detailed 
information regarding the dates and types 
of treatment received at Queen of Peace 
Hospital in (New Prague), Minnesota.  The 
RO should send him the appropriate form 
to authorize the release of private 
medical records and, upon completion and 
return of that form by the veteran, those 
records should be requested.  If the 
veteran fails to provide a release form 
for those records or if no records are 
available upon request, that fact should 
be noted for the record.  

4.  The RO should contact the veteran and 
advise him of the opportunity to provide 
for the record his employment time cards 
(to show how his service-connected 
Crohn's disease was affecting his 
employment), as was referenced in the 
March 2007 hearing transcript.  

5.  The AOJ should afford the veteran a 
VA examination in order to assess the 
current severity of his Crohn's disease.  
The veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination report should include a 
description of the veteran's symptoms and 
clinical findings.  The examination 
report should address the following:

(a)	Whether the veteran experiences 
numerous attacks or reoccurrences yearly 
of his Crohn's disease;

(b)	If the veteran experiences 
malnutrition, marked interference with 
absorption or marked interference with 
nutrition;

(c)	The status of the veteran's health 
during remissions of his Crohn's disease;

(d)	Whether the veteran experiences 
anemia, general debility, or serious 
complications such as liver abscess;

(e)	Whether the veteran's Crohn's 
disease is manifested by severe 
impairment of health objectively 
supported by examination findings 
including material weight loss;

(f)	The types of currently prescribed 
medications and an explanation of their 
uses; to include a discussion of whether 
any of these medications is used to 
offset malnutrition, or anemia and to the 
extent that the veteran is not 
experiencing material weight loss, 
whether this is due to the treatment with 
a prescribed medication. 

6.  The AOJ should then readjudicate the 
veteran's claim for a higher evaluation 
of his service-connected Crohn's disease, 
taking into consideration all applicable 
laws and regulations, to include 
Diagnostic Codes 7323 and 7328.  Where, 
as in this case, the question for 
consideration is entitlement to a higher 
initial evaluation assigned, evaluation 
of the medical evidence since the grant 
of service connection and consideration 
of the appropriateness of "staged 
rating" is required.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1994).  

If evidence is presented which indicates 
that the veteran's Crohn's disease may be 
productive of marked interference with 
employment (as was discussed at the March 
2007 hearing), has necessitated frequent 
hospitalization, or reflects that  the 
manifestations associated with this 
disability are unusual or exceptional, 
consideration of an extraschedular rating 
under 38 C.F.R. § 3.321 should be is 
undertaken.  

The veteran and his representative should 
then be furnished a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review, if necessary.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

